OPINION
{¶ 1} The Stark County Department of Job and Family Services appeals from the judgment entered in the trial court denying the motion for permanent custody of the minor child, Nicholas Principe. Through its first assigned error, said department claims the trial court committed error by failing to issue findings of fact and conclusions of law in support of its decision.
 {¶ 2} Upon review of the record, it appears that the appellant did timely request from the trial court findings of court and conclusions of law. The record does not contain those findings of fact and conclusions of law. As such, we sustain that assigned error.
 {¶ 3} We therefore dismiss the within appeal and remand this matter to the trial court to file appropriate findings of fact and conclusions of law as requested by the Stark County Department of Job and Family Services.
 {¶ 4} Appeal dismissed.
By Farmer, J., and Wise, J. concur.